The Vice-Ciiaycellor.
A mere bill of discovery in aid of a suit at law is not within the statute requiring a bill concerning property to be dismissed, where the matter in dispute, exclusive of costs, does not exceed the value of one hundred dollars. Under the statute relating to the interest of money, 1 R. 8. p. *272771, a defendant is bound to make answer upon any bill filed for the discovery of any suih of money, goods or things in , . , ....... - , . . action' taken, accepted or received m violation of the provisions °f such statute: notwithstanding the smallness of the amount. The motion must be denied; but as it is, perhaps, a new point» I shall not give costs. No harm will be done by withholding them at this time. ..The defendant will be entitled to these, as well as to the costs of~putting in his answer, whenever it is perfected.